                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DOMINIC DECARLO,

                             Petitioner,

v.                                                        Case No. 3:21-cv-11370

STATE OF MICHIGAN,

                      Respondent.
_______________________________________/

 ORDER DENYING PETITIONER’S MOTION TO STAY PROCEEDINGS AND HOLD
                 PETITION IN ABEYANCE (ECF No. 3)

       Petitioner Dominic DeCarlo filed a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his state court convictions on the same

grounds he presented to the Michigan courts on direct review. Presently before the

court is Petitioner’s motion to stay proceedings and hold the petition in abeyance. The

motion restates the claims presented on direct review, but it fails to identify any

unexhausted claims Petitioner wishes to raise on state collateral review. The petition

likewise suggests that Petitioner completed direct review when the Michigan Supreme

Court denied leave to appeal on April 27, 2021. (ECF No. 1, PageID.3.)

       A federal district court has discretion to stay a petition to allow a petitioner to

present unexhausted claims to the state courts and then return to federal court on a

perfected petition. See Rhines v. Weber, 544 U.S. 269, 276 (2005). Stay and abeyance

is available, however, only when the one-year statute of limitations poses a concern, the

petitioner demonstrates “good cause” for the failure to exhaust state remedies before
proceeding in federal court, the petitioner has not engaged in intentionally dilatory

litigation tactics, and the unexhausted claims are not “plainly meritless.” Id. at 277.

         Here, Petitioner completed direct review on April 27, 2021. The statute of

limitations therefore starts running around July 27, 2021. See 28 U.S.C. §

2244(d)(1)(A). As the limitations period has not even begun, it does not pose a concern.

Additionally, Petitioner fails to identify the existence of any unexhausted claims, let

alone claims that are not plainly meritless. Accordingly,

         IT IS ORDERED that Petitioner’s motion to stay (Dkt. # 3) is DENIED.



                                                                      S/Robert H. Cleland
                                                                     ROBERT H. CLELAND
                                                                     UNITED STATES DISTRICT JUDGE
Dated: July 15, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 15, 2021, by electronic and/or ordinary mail.

                                                                      S/Lisa Wagner
                                                                     Case Manager and Deputy Clerk
                                                                     (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\21-11370.DECARLO.Deny Stay.bb.chd.docx
